Lumpkin, J.
1. The charges complained of were not erroneous for any of the reasons assigned.
2. The charge to the effect that if the seller of a mule sold it with a warranty of soundness, and subsequently, upon its appearing to be sick, offered to exchange for -it another mule -to be selected by the purchasers, and the latter declined this proposition, the seller would he entitled to recover the purchase-price unless he renewed his guaranty at that time, was inaccurate, but was more favorable to the seller than the pleadings and evidence authorized; and the jury having found for the defendants, who pleaded failure of .consideration to a suit for the purchase-price of the mule, this charge will not require a new trial on motion of the plaintiff.
3. The evidence showed that the mule was originally sold with a warranty of soundness, and a renewal of the warranty was unnecessary to its enforcement for a breach, or to the maintenance of a plea of failure of consideration, if there was a total or partial failure.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.